      Case 2:20-cv-01326-LSC-GMB Document 16 Filed 04/28/21 Page 1 of 4                     FILED
                                                                                   2021 Apr-28 AM 10:49
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 CLARENCE DENNIS DEES,                     )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )   Case No. 2:20-cv-1326-LSC-GMB
                                           )
 LAMAR, et al.,                            )
                                           )
       Defendants.                         )

                           MEMORANDUM OPINION
      On March 4, 2021, the Magistrate Judge recommended the dismissal of this

action without prejudice pursuant to 28 U.S.C. § 1915A for failing to state a claim

upon which relief may be granted. Doc. 10. The Magistrate Judge advised Plaintiff

Clarence Dennis Dees of his right to file specific written objections within 14 days.

Doc. 10 at 35–36. After the Magistrate Judge granted Dees’ motion for an extension

of this deadline, he filed timely objections. Docs. 11–13.

      In objecting to the recommendation, Dees asserts that his claims are not

frivolous or malicious, notes that stress is the leading cause of death for individuals

with human immunodeficiency virus (“HIV”), and alleges that the incidents

described in his amended complaint have been stressful. Doc. 13 at 1. Dees also

recounts the factual basis for his claims against each of the defendants. Doc. 13 at

4–13. For the reasons set forth below, the court finds no merit in Dees’ objections.
     Case 2:20-cv-01326-LSC-GMB Document 16 Filed 04/28/21 Page 2 of 4




      First, in his amended complaint, Dees did not allege any defendant provided

him improper medical care for HIV. Rather, his only medical allegations related to

his failure to receive one dose of medication, his treatment when he became dizzy

due to fluctuations in blood pressure, and his care after using heroin. Doc. 9 at 10,

16 & 17. On this record, Dees’ complaint does not include facts supporting a claim

for deliberate indifference to medical needs.

      Moreover, while Dees restates the factual basis for his claims against each of

the defendants, he does not claim that the Magistrate Judge misunderstood or

misconstrued his factual allegations. Instead, he asserts only that his amended

complaint sets forth sufficient facts to raise his claims above the speculative level.

Doc. 13 at 2. Under 28 U.S.C. § 1915A, the district court must review a prisoner’s

§ 1983 complaint, identify cognizable claims, and dismiss any portion of the

complaint that fails to state a claim upon which relief can be granted. Dollar v.

Coweta County Sheriff, 446 F. App’x 248, 250 (11th Cir. 2011) (citing 28 U.S.C.

§ 1915A). This review requires the court to consider whether the facts stated in the

plaintiff’s complaint, taken as true and construed in the light most favorable to the

plaintiff, state a cause of action upon which relief may be granted. McKissick v.

Comm’r, Ga. Dep’t of Corrs., 587 F. App’x 567, 573 (11th Cir. 2014) (citing Timson

v. Sampson, 518 F.3d 870, 872 (11th Cir. 2008)). But Dees still must allege conduct

taken under color of state law that violated his rights under the Constitution or laws


                                          2
     Case 2:20-cv-01326-LSC-GMB Document 16 Filed 04/28/21 Page 3 of 4




of the United States. See, e.g., Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303

(11th Cir. 2001); Pounds v. Dieguez, 2021 WL 1292286, *1 (11th Cir. Apr. 7, 2021)

(“[C]onclusory allegations, unwarranted deductions of facts or legal conclusions

masquerading as facts will not prevent dismissal.”). Here, although Dees describes

conduct by the defendants that he may perceive to be unfair, the Magistrate Judge

considered the entirety of Dees’ allegations and found that he did not allege conduct

that would amount to a constitutional violation if proven.        Nothing in Dees’

objections calls this conclusion into question. The recommendation is due to be

adopted.

      Dees has filed two additional motions since the Magistrate Judge issued his

report and recommendation. The first is a Motion to Add Defendants and Reliefs

(Doc. 14), which seeks leave to add claims against (1) the prison officials involved

in Dees’ transfer from Bibb Correctional Facility to Donaldson Correctional Facility

for four days in June 2020, and (2) the prison official who completed Dees’ in forma

pauperis paperwork for a previous claim he filed against Elmore Correctional

Facility. Doc. 14 at 1–3. The operative complaint alleges facts relating to Dees’

transfer to Donaldson in June 2020, see Doc. 9 at 13, and the Magistrate Judge

assumed the veracity of these allegations for purposes of his § 1915A review. Any

claims relating to the transfer to Donaldson are due for dismissal, and therefore the

addition of other defendants who played some role in this transfer would be futile.


                                         3
     Case 2:20-cv-01326-LSC-GMB Document 16 Filed 04/28/21 Page 4 of 4




Moreover, Dees’ attempt to state additional claims arising from his incarceration at

Elmore Correctional Facility has no connection to the instant action and must be

pursued as a separate action. For those reasons, it is ORDERED that the plaintiff’s

Motion to Add Defendants and Reliefs (Doc. 14) is DENIED.

      The second pending motion seeks the appointment of counsel to assist Dees

in prosecuting this action. Doc 15. Because Dees’ claims are due to be dismissed

for failure to state a claim upon which relief may be granted, it is ORDERED that

his motion for appointment of counsel (Doc. 15) is MOOT.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the plaintiff’s objections,

the court finds the plaintiff’s objections are due to be OVERRULED.              The

Magistrate Judge’s report is due to be ADOPTED and the recommendation is

ACCEPTED. Therefore, this action shall be DISMISSED WITHOUT PREJUDICE

pursuant to 28 U.S.C. § 1915A for failing to state a claim upon which relief may be

granted.

       A Final Judgment will be entered.

      DONE and ORDERED on April 28, 2021.



                                               _____________________________
                                                       L. Scott Coogler
                                                  United States District Judge
                                                                                 160704


                                           4
